649 F.3d 953 (2011)
Maria M. GONZALEZ; Luciano Valencia; the Inter Tribal Council of Arizona, Inc.; Arizona Advocacy Network; Steve M. Gallardo; League of United Latin American Citizens Arizona; League of Women Voters of Arizona; People for the American Way Foundation; Hopi Tribe, Plaintiffs, and
Bernie Abeytia; Arizona Hispanic Community Forum; Chicanos Por La Causa; Friendly House; Jesus Gonzalez; Debbie Lopez; Southwest Voter Registration Education Project; Valle Del Sol; Project Vote, Plaintiffs-Appellants,
v.
State of ARIZONA; Ken Bennett, in his official capacity as Secretary of State of Arizona; Shelly Baker, La Paz County Recorder; Berta Manuz, Greenlee County Recorder; Candace Owens, Coconino County Recorder; Lynn Constable, Yavapai County Election Director; Kelly Dastrup, Navajo County Election Director; Laura Dean-Lytle, Pinal County Recorder; Judy Dickerson, Graham County Election Director; Donna Hale, La Paz County Election Director; Susan Hightower Marlar, Yuma County Recorder; Gilberto Hoyos, Pinal County Election Director; Laurette Justman, Navajo County Recorder; Patty Hansen, Coconino County Election Director; Christine Rhodes, Cochise County Recorder; Linda Haught Ortega, Gila County Recorder; Dixie Mundy, Gila County Election Director; Brad Nelson, Pima County Election Director; Karen Osborne, Maricopa County Election Director; Yvonne Pearson, Greenlee County Election Director; Penny Pew, Apache County Election Director; Helen Purcell, Maricopa County Recorder; F. Ann Rodriguez, Pima County Recorder, Defendants-Appellees,
Yes on Proposition 200, Defendant-Intervenor-Appellee. *954 
Maria M. Gonzalez; Bernie Abeytia; Arizona Hispanic Community Forum; Chicanos Por La Causa; Friendly House; Jesus Gonzalez; Debbie Lopez; Southwest Voter Registration Education Project; Luciano Valencia; Valle Del Sol; People for the American Way Foundation; Project Vote, Plaintiffs, and
The Inter Tribal Council of Arizona, Inc.; Arizona Advocacy Network; Steve M. Gallardo; League of United Latin American Citizens Arizona; League of Women Voters of Arizona; Hopi Tribe, Plaintiffs-Appellants,
v.
State of Arizona; Ken Bennett, in his official capacity as Secretary of State of Arizona; Shelly Baker, La Paz County Recorder; Berta Manuz, Greenlee County Recorder; Candace Owens, Coconino County Recorder; Patty Hansen, Coconino County Election Director; Kelly Dastrup, Navajo County Election Director; Lynn Constable, Yavapai County Election Director; Laura Dean-Lytle, Pinal County Recorder; Judy Dickerson, Graham County Election Director; Donna Hale, La Paz County Election Director; Susan Hightower Marlar, Yuma County Recorder; Gilberto Hoyos, Pinal County Election Director; Laurette Justman, Navajo County Recorder; Christine Rhodes, Cochise County Recorder; Linda Haught Ortega, Gila County Recorder; Dixie Mundy, Gila County Election Director; Brad Nelson, Pima County Election Director; Karen Osborne, Maricopa County Election Director; Yvonne Pearson, Greenlee County Election Director; Penny Pew, Apache County Election Director; Helen Purcell, Maricopa County Recorder; F. Ann Rodriguez, Pima County Recorder, Defendants-Appellees.
Yes in Proposition 200, Defendant-Intervenor-Appellee.
Nos. 08-17094, 08-17115.
United States Court of Appeals, Ninth Circuit.
April 27, 2011.
Kris William Kobach, University of MissouriKansas City School of Law, Piper, KS, Daniel R. Ortega, Jr., Roush McCracken Guerrero Miller & Ortega, David J. Bodney, Steptoe & Johnson, LLP, Thomas Lee Hudson, David B. Rosenbaum, Osborn Maledon, P.A., Phoenix, AZ, Nina Perales, Diego M. Bernal, Mexican American Legal Defense and Educational Fund, San Antonio, TX, Darnel Benjamin Kohrman, American Association of Retired Persons, Elliot M. Mineberg, People of the American Way, Karl J. Sandstrom, Perkins Coie LLP, Washington, DC, Laughlin McDonald, American Civil Liberties Union Foundation Inc., Atlanta, GA, Joe Paul Sparks, The Sparks Law Firm, P.C., Scottsdale, AZ, for Plaintiffs.
Mary O'Grady, Attorney General's Office, Paula S. Bickett, Attorney General's Office, Carrie Jane Brennan, Assistant Attorney General, Attorney General's Office, Colleen Connor, Assistant General Counsel, Maricopa County Attorney's Office, Phoenix, AZ, Jean E. Wilcox, Coconino County Attorney's Office, Flagstaff, AZ, Chris M. Roll, Florence, AZ, for Defendants-Appellees.

ORDER
KOZINSKI, Chief Judge:
Upon the vote of a majority of nonrecused active judges, it is ordered that this *955 case be reheard en banc pursuant to Circuit Rule 35-3. The three-judge panel opinion shall not be cited as precedent by or to any court of the Ninth Circuit.